This is an appeal from a judgment rendered December 17, 1928, by the Seventy-Eighth district court of Wichita county, at a term beginning, as shown by the caption of the transcript, on December 3, 1928, and which adjourned March 2, 1929.
The judgment was in favor of the appellee, as plaintiff, against the appellants, I. B. Persky and S. H. Smith, as defendants, whom the petition alleges to be residents of Wichita county, Tex. Other than this allegation as to residence, the record is silent as to such residence.
Motion for new trial was overruled February 28, 1929, to which the record shows the appellants then and there in open court excepted and gave notice of appeal. Appeal bond was filed March 25, 1929.
The Seventy-Eighth judicial district court is *Page 320 
a court which by law may continue in session more than eight weeks, and, as shown by the caption, the term at which this case was tried, in fact, continued more than eight weeks.
It appearing that the appellants were residents of Wichita county, it was incumbent upon them to file the appeal bond within 20 days after the notice of appeal was given, and upon the facts stated above it appears the bond was not filed within the time limited. See article 2253, Rev.St. 1925. Mara v. Branch (Tex.Civ.App.) 127 S.W. 1076; Hartsough-Stewart Const. Co. v. Harty  Vogelsang (Tex.Civ.App.) 183 S.W. 1; Boaz v. Mitchell Bros. (Tex.Civ.App.) 2 S.W.2d 364.
The bond not having been filed in time, this court is without jurisdiction of the appeal, and the same is dismissed.